                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BEATRICE KOON, as mother and                 :
next friend of Elijah Glay,
et al.                                        :

        v.                                    :    Civil Action No. DKC 17-2799

                                              :
PRINCE GEORGE’S COUNTY, MD,
et al.                                        :

                                   MEMORANDUM OPINION

        Presently pending and ready for resolution in this civil

rights       action    is    the    motion    for    summary       judgment    filed      by

Defendants       Prince      George’s       County       Police    Department,      Prince

George’s      County    (“the      County”),       and    Officer       Tavarras   Edwards

(collectively “Defendants”).                (ECF No. 44).         The issues have been

briefed,       and    the    court    now    rules,       no   hearing     being    deemed

necessary.       Local Rule 105.6.                For the following reasons, the

motion for summary judgment will be granted in part and denied in

part.

I.      Background

        A.     Factual Background1

        On October 2, 2013, at approximately 2:00 a.m., Officer

Edwards and his partner, Officer Jerome McCann, responded to a

call about a woman being assaulted at an apartment complex.                            The

officers      were    only    told    that    the    victim       was    sitting   near   a


        1
       Unless otherwise noted, the facts are undisputed                                and
construed in the light most favorable to the nonmovant.
dumpster, and her assailants were two “black males wearing dark

clothing.”     The officers took a couple of minutes to reach the

apartment complex where the assault was reported.             After reaching

the apartment complex, the officers drove around, and then left

their cars.    While on foot, they found the person who reported the

assault and that person pointed them to a woman who appeared to be

the victim.      She was seated on the curb near a dumpster in a

parking lot.     When the officers located the victim, a fence was

between the officers and the victim. Officer McCann was physically

unable to climb the fence and walked around the fence.                 Officer

Edwards instead climbed over the fence alone.              (ECF No. 44-2, at

6-8).

        Officer Edwards approached the woman by himself and attempted

to talk to her, but she did not respond to his questions.              He saw

Elijah Glay near the dumpster and concluded that Mr. Glay must be

one of the assailants because Mr. Glay was “a black male, 20’s to

30’s, [and] . . . wearing dark clothes.”            (ECF No. 44-2, at 8).

Mr. Glay was alone at that time.             Officer Edwards did not get

confirmation    from   the   victim   that    Mr.   Glay   was   one   of   the

assailants.

        According to Officer Edwards, he yelled “Police. Stop” when

he first saw Mr. Glay, but Mr. Glay took off running.                  Officer

Edwards followed, and Mr. Glay ran some distance between cars.

Eventually, Officer Edwards saw Mr. Glay try to jump a fence,


                                        2
unsuccessfully, and he fell.   Officer Edwards then caught up with

him and “corner[ed] him near the wood line.”2        Officer Edwards

stated that Mr. Glay had a black travel bag of some kind.        (ECF

No. 44-2, at 13).

     According to Officer Edwards, he told Mr. Glay to “Show me

your hands,” and “Stay down.” He also said, “Don’t move” and “Keep

your hands where I can see them.”       Mr. Glay turned up, or lifted

up, bent up and “begins to reach inside the black bag.         That’s

when I deployed my two shots . . .”

     Officer Edwards stated:

          He did not produce a weapon at that point.
          Um, I didn’t want to take the chance because
          I was in the grassy portion. I didn’t have
          any cover available to me. So I couldn’t-I
          didn’t- I didn’t feel m-I felt like my life
          was threatened. I didn’t feel like I could
          wait to see what was going to come out of that
          bag because he had already, you know, failed
          to re-you know, failed to stop to my commands.
          So-and my only thought was that he doesn’t
          want to be caught. He wants to get away by
          any means even if it means taking my life. So
          out of fear I just deployed my rounds.

     Mr. Glay died from the gunshots.      Mr. Glay was unarmed when

Officer Edwards shot him.   (ECF No. 46, at 23-25).

     B.   Procedural Background

     On September 12, 2016, Plaintiff Beatrice Koon (“Plaintiff”)

filed a complaint in the Circuit Court for Prince George’s County,


     2Officer Edwards later said “after he fails to hop the fence
he falls down on the ground and that’s where I’m able to cover
him.”
                                    3
Maryland.   (ECF No. 2).     Plaintiff is the mother of the deceased

Elijah Glay.    N.G., the deceased’s daughter, was named a “Use

Plaintiff.”3   (Id. at 3).    Plaintiffs’ original complaint brought

a claim for wrongful death and negligence.        On July 31, 2017,

Plaintiffs filed an amended complaint bringing additional claims

pursuant to 42 U.S.C. § 1983.       (ECF No. 30).4   Defendants then

removed this action to the United States District Court for the

District of Maryland.   (ECF No. 1).

      On March 15, 2018, after the discovery period concluded,

Defendants moved for summary judgment.     (ECF No. 44).    Plaintiffs

responded to Defendants’ motion for summary judgment on May 1,

2018, and moved for leave to allow late filing.          (ECF No. 46).

Defendants replied on May 16, 2018.      (ECF No. 47).

II.   Standard of Review

      A motion for summary judgment will be granted only if there

exists no genuine dispute as to any material fact and the moving

party is entitled to judgment as a matter of law.    See Fed.R.Civ.P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson


      3Pursuant to Md.Code Ann. §    15-1001(b), “[a]ll persons who
are or may be entitled by law to     claim damages by reason of the
wrongful death shall be named as     plaintiffs whether or not they
join in the action.”   Plaintiffs    not joining in the action are
designated “Use Plaintiffs.”

      4Apparently, Plaintiffs were unable to serve Officer Edwards
for close to a year which delayed the start of discovery. (ECF
No. 28). Service was finally effectuated on September 1, 2017.
(ECF No. 1 ¶ 3).


                                     4
v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Emmett v.

Johnson, 532 F.3d 291, 297 (4th Cir. 2008).         To prevail on a motion

for summary judgment, the moving party generally bears the burden

of showing that there is no genuine dispute as to any material

fact.     Liberty Lobby, 477 U.S. at 248-50.              A dispute about a

material fact is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.”            Id. at 249.

In undertaking this inquiry, a court must view the facts and the

reasonable inferences drawn therefrom “in the light most favorable

to the party opposing the motion,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States

v. Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but a “party

cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences.”           Shin v. Shalala, 166

F.Supp.2d 373, 375 (D.Md. 2001) (citation omitted).

III. Defendant Prince George’s County Police Department

        Defendants move to dismiss Prince George’s County Police

Department on the ground that it is not a proper party.             (ECF No.

44-1, at 24).       A Maryland county is a corporate entity, see

generally    Rios   v.   Montgomery   Cty.,   386   Md.    104   (2005),   and

Fed.R.Civ.P. 17(b)(2) states that a corporation’s capacity to be

sued is determined by the law under which it was organized.

Pursuant to state law, the Prince George’s County Charter mandates


                                        5
that the corporate name of the County is “Prince George’s County,

Maryland,” and “the County shall be designated as such in all

actions and proceedings touching its liabilities and duties.”

Abunaw v. Prince George’s Corr. Dep’t, No. DKC-13-2746, 2014 WL

3697967, at *2 (D.Md. July 23, 2014) (citing Prince George’s County

Charter § 103).    Thus, a claim against the “Prince George’s County

Police Department” should be brought as a claim against the county

itself.    See Hines v. French, 157 Md.App. 536, 573 (2004).          Where

the county is already named in the suit, claims against the Prince

George’s County Police Department are properly dismissed.              See,

e.g., Hamilton v. Prince George’s Cty. Police Dep’t, No. DKC-17-

2300, 2018 WL 1365847 (D.Md. Mar. 16, 2018); Dodson v. Prince

George’s Cty., No. JKS-13-2916, 2016 WL 67255 (D.Md. Jan. 6, 2016);

Stewart v. Prince George’s Cty., No. AW-01-302, 2001 WL 759890

(D.Md. May 23, 2001).      Plaintiffs’ claim against Defendant Prince

George’s County Police Department will be dismissed.

IV.   42 U.S.C. § 1983

      A.    Excessive Force

      Plaintiffs   bring    claims   pursuant   to   Section   1983    for

excessive force in violation of Mr. Glay’s Fourth Amendment rights.

(ECF No. 30, at 13).       Defendants argue that Officer Edwards did

not violate Mr. Glay’s rights.       (ECF No. 44, at 9-16).       Whether

Officer Edwards used unconstitutional force is determined under

the   Fourth   Amendment’s    “objective   reasonableness      standard.”


                                       6
Graham   v.   Connor,   490   U.S.   386,       388   (1989).     This   standard

“requires a careful balancing of ‘the nature and quality of the

intrusion on the Plaintiffs’ Fourth Amendment interests’ against

the countervailing government interests at stake.”                   Id. at 396

(quoting United States v. Place, 462 U.S. 696, 703 (1983)).                    To

determine whether a use of force is unreasonable, courts look to

three factors: “[1] the severity of the crime at issue, [2] whether

the suspect poses an immediate threat to the safety of the officers

or others, and [3] whether [the suspect] is actively resisting

arrest or attempting to evade arrest by flight.”                Wilson v. Prince

George’s Cty., 893 F.3d 213, 219 (4th Cir. 2018) (quoting Graham,

490 U.S. at 396-97) (alteration in the original).                    Under this

framework, “[deadly force] may only be used when an ‘officer has

probable cause to believe that the suspect poses a significant

threat of death or serious physical injury to the officer or

others.’”     Connor v. Thompson, 647 F.App’x 231, 237 (4th Cir. 2016)

(quoting Tennessee v. Garner, 471 U.S. 1, 9 (1985)).

      Here, the evidence, when viewed in the light most favorable

to Plaintiffs, would support a claim that Officer Edwards violated

Mr.   Glay’s     constitutional      rights.           Officer     Edwards    was

investigating a suspected assault, but not one that reportedly

involved the use of deadly force or a deadly weapon.                     The only

description provided to Officer Edwards was “black males wearing

dark clothing.”     (ECF No. 44-2, at 6).             Mr. Glay was alone when


                                            7
Officer Edwards saw him, and the victim did not identify Mr. Glay.

Officer Edwards yelled at Mr. Glay to stop and chased Mr. Glay,

when he ran instead.      Mr. Glay did not attempt to run toward people

or a crowded area.        Mr. Glay fell while trying to climb over a

fence.   Officer Edwards shot Mr. Glay while Mr. Glay was still on

the ground.       At the time of the shooting, Mr. Glay was incapable

of further flight.             The question is whether Officer Edwards

reasonably believed Mr. Glay posed a significant threat to the

officer.

     Defendants argue that no violation occurred based on Officer

Edwards’ statement that he saw Mr. Glay begin to reach into the

bag and feared for his life, but “a simple statement by an officer

that he fears for his safety or the safety of others is not enough;

there must be objective factors to justify such a concern.”

Deorgle v. Rutherford, 272 F.3d 1272, 1781 (9th Cir. 2001).               When

the only eyewitness is the officer because of the use of deadly

force,     a    court   must    be   especially   careful   to   assess   the

circumstances:

               “Deadly force cases pose a particularly
               difficult problem . . . because the officer
               defendant   is   often  the   only   surviving
               eyewitness.” [Scott v.] Henrich, 39 F.3d [912
               (9th Cir. 1994)] at 915. This is one of those
               difficult cases. Gonzalez cannot testify
               because he is dead, and no other witnesses saw
               the incident. In such cases, we “must ensure
               that the officer is not taking advantage of
               the fact that the witness most likely to
               contradict his story—the person shot dead—is
               unable to testify.” Id. Accordingly, we

                                          8
          carefully examine “all the evidence in the
          record,     such    as    medical     reports,
          contemporaneous statements by the officer and
          the available physical evidence, . . . to
          determine whether the officer’s story is
          internally consistent and consistent with
          other known facts.” Id. We must also examine
          “circumstantial evidence that, if believed,
          would tend to discredit the police officer’s
          story.” Id. We have held that summary judgment
          should be granted sparingly in excessive force
          cases. Glenn v. Washington County, 673 F.3d
          864, 871 (9th Cir. 2011). This principle
          applies with particular force where the only
          witness other than the officers was killed
          during the encounter.

Gonzalez v. City of Anaheim, 747 F.3d 789, 794–95 (9th Cir. 2014).

See also Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d 191,

195 (4th Cir. 2006) (“When there is contrary evidence, a ‘court may

not simply accept what may be a self-serving account by the police

officer.’”) (quoting Scott v. Henrich, 39 F.3d 912, 915 (9th Cir.

1994)). The court cautioned that:

          In such circumstances, “a court must undertake
          a fairly critical assessment of the forensic
          evidence, the officer’s original reports or
          statements and the opinions of experts to
          decide whether the officer’s testimony could
          reasonably be rejected at a trial.” Plakas v.
          Drinski, 19 F.3d 1143, 1147 (7th Cir.1994).
          When there is contrary evidence, a “court may
          not simply accept what may be a self-serving
          account by the police officer.” Scott, 39 F.3d
          at 915. Cf. Elliott v. Leavitt, 99 F.3d 640,
          644–45 (4th Cir.1996) (noting officers’
          account in lethal force case was consistent
          with the physical evidence). Indeed, several
          courts have vacated the entry of summary
          judgment when the physical evidence undermined
          the officers’ assertions that they feared for
          their safety before deploying lethal force,
          even when there was no other witness to the

                                    9
          shooting. See, e.g., Abraham v. Raso, 183 F.3d
          279, 293–94 (3d Cir.1999) (ballistic and
          videotape    evidence   contradicted   security
          guards’ assertions); Hopkins v. Andaya, 958
          F.2d 881, 885 (9th Cir.1992) (“[T]he medical
          evidence in the record undermines [the
          officer]’s story in numerous ways.”); Ting v.
          United States, 927 F.2d 1504, 1510 (9th
          Cir.1991)    (ballistic   evidence   undermined
          claim     that    decedent     was    advancing
          threateningly toward officer).

     Officer Edwards claims that he first told Mr. Glay to stay on

the ground and show his hands, Mr. Glay did not obey, Mr. Glay

reached into a bag, and Officer Edwards, fearing for his life,

shot Mr. Glay.    (ECF No. 44-2, at 16).     Based on that version of

events, Defendants argue that they are entitled to judgment.

Defendants, however, do not support their version of events with

sufficient independent evidence.

     As pointed out by Plaintiffs, there are aspects of the

circumstances that raise questions.      It was very dark, so what the

officer could see is in question.     There are conflicting reports

stating that Mr. Glay reached towards his waistband area (ECF No.

46, at 22) and reached into a satchel draped over his shoulder

(Id., at 24).    A firefighter reported seeing a cell phone in Mr.

Glay’s hand.     (Id., at 26).   Two gunshots were observed, one in

the right chest and the other in the left flank.        (Id., at 49).

Officer Edwards said he fired rapidly—was Mr. Glay still falling

when shot so that the bullets hit in different sides of his body?




                                    10
How could Mr. Glay be reaching into a bag (that has not been

produced) if he was in the process of falling when shot?

      Defendants have not provided any video.             Although another

resident of the Lighthouse at Twin Lakes apartment complex “told

a neighbor that he had witnessed the incident[,]” Defendants have

not offered any testimony from witnesses.             (ECF No. 46, at 26).

Officer Edwards’ own partner does not offer any corroboration.              No

evidence of the bag even existing is submitted with their motion.

Indeed, Defendants provide Officer Edwards’ statement via the

transcript   of    the   Prince   George’s   County   Police     Department’s

internal interview.       This interview was led by another officer,

included no cross examination, and could have been done for the

specific purpose of limiting legal exposure.            The statement does

not appear to have been given under oath initially, although

Officer Edwards has now appended an affidavit to it. (ECF No. 44-

2).   In the end, Defendants are attempting to meet their burden

for summary judgment by having the court credit Officer Edwards’

statement,   but    “[c]redibility    determinations     .   .   .   are   jury

functions, not those of a judge[.]”          Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).          Thus, Defendants have not met

their burden.

      In support of their argument that Officer Edwards reasonably

believed Mr. Glay posed a threat of death or physical injury,

Defendants predominantly rely on Slattery v. Rizzo, 939 F.2d 213


                                        11
(4th Cir. 1991) and Anderson v. Russell, 247 F.3d 125 (4th Cir.

2001).   Slattery involved a shooting that occurred in Centerville,

Virginia during a sting operation by the Fairfax County, Virginia

Narcotics Enforcement Team.        The sting took place in the parking

lot of the Bull Run Grill.         The location “had the reputation of

being an open-air drug market” and at least three “past incidents

involving weapons and violence” occurred there prior to the sting.

Slattery, 939 F.2d at 214.        One of the suspects police encountered

during the sting remained in his vehicle despite police orders to

exit.    An officer shot the suspect after seeing him continuously

reach for an object, later determined to be a beer bottle, with

his left hand.        The Fourth Circuit found the officer’s use of

deadly force reasonable and granted him qualified immunity.              In

Anderson, the Fourth Circuit held that an officer’s use of deadly

force was reasonable after a potentially armed suspect lowered his

hands towards what the officer perceived to be a gun.          Before the

shooting occurred, a mall patron informed the officer, a Prince

George’s    County    police   officer     providing   part-time    security

services at Prince George’s Plaza mall, that the suspect appeared

to   have   a   gun   concealed    under    his   clothing.   The    officer

corroborated the information by observing the suspect and viewing

a bulge near the left side of the suspect’s waistband. When

confronted by officers and directed to keep his hands in the air,

the suspect lowered his hands without explanation to turn off a


                                           12
Walkman radio in his left back pocket.               Although he was unarmed,

police found that the bulge on plaintiff’s waist was created by a

shoe polish container inside an eye-glasses case.

       As Defendants note, Anderson and Slattery involve scenarios

where an officer incorrectly believed that a suspect possessed a

gun.    However, Defendants fail to address how the facts here are

distinct from those in Anderson and Slattery. There is no evidence

suggesting that Officer Edwards received word that Mr. Glay was

potentially armed or that incidents of weapons-related violence

often take place in the location where the shooting occurred.

Additionally, the officers’ perception of a potential weapon in

Anderson and Slattery were confirmed by other officers, witnesses,

or both.    Officer Edwards’ description here lacks any confirmatory

secondhand accounts.     Thus, Defendants’ reliance on these cases is

misplaced    because   the   amount   of      evidence    supporting   Officer

Edwards’ conclusion falls far short in comparison.

       Defendants next argue that even if Mr. Glay’s constitutional

rights were violated, Officer Edwards is entitled to qualified

immunity.     (ECF No. 44-1, at 14).             Qualified immunity is an

affirmative    defense   to    Section        1983    claims   and   “protects

government officials ‘from liability for civil damages insofar as

their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have

known.’”    Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting


                                         13
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).             An officer is

entitled to qualified immunity even if he violates a person’s

constitutional rights, when the right at issue was not “clearly

established” or when “a reasonable person in the [officer’s]

position could have failed to appreciate that his conduct would

violate those rights.” Wilson, 893 F.3d at 219 (quoting Torchinsky

v. Siwinski, 942 F.2d 257, 261 (4th Cir. 1991)).

     Defendants contend that at “the time of the incident it had

not been clearly established that using deadly force against a

person who matched the description of a suspect, who fled from a

police officer, and who disobeyed a police officer’s commands and

reached into a bag was unreasonable.”            (ECF No. 44-1, at 14).

Defendants misstate the facts and law.              The only description

Officer Edwards had of the suspect was that he was one of two black

males   in   dark   clothing,   hardly   a    specific   description.   As

previously explained, Defendants have not established that Mr.

Glay disobeyed an officer’s command when he was on the ground or

that he reached into a bag.       The question is whether the use of

deadly force against a person who fled from police is justified

when that person is no longer capable of flight and poses no

significant threat to the safety of the officer. The Supreme Court

of the United States established more than thirty years ago that

deadly force “may not be used unless it is necessary to prevent

the escape and the officer has probable cause to believe that the


                                         14
suspect poses a significant threat of death or serious physical

injury to the officer or others.”        Garner, 471 U.S. at 3.

      Defendants also argue that even if Mr. Glay did not have a

gun, Officer Edwards is entitled to qualified immunity because his

mistake of fact — believing Mr. Glay was reaching for a gun — was

reasonable.     This argument must be rejected because no evidence,

other than Officer Edwards’ statement, supports the contention

that Mr. Glay “disobeyed [Officer Edwards’] commands not to move

and made a life-threatening movement.”          (ECF No. 44-1, at 18).

      In addition, Defendants have not provided enough evidence to

demonstrate that Officer Edwards made a reasonable mistake of fact.

Henry v. Purnell, 652 F.3d 524, 535 (4th Cir. 2011).         There was no

report of a gun, no movements to suggest the existence of the gun,

Mr. Glay had never reached for a gun during the time Officer

Edwards was chasing him, and Officer Edwards never saw a gun on

Mr. Glay.     Officer Edwards had minimal evidence linking Mr. Glay

to a crime.     The crime to which Officer Edwards was responding did

not involve deadly force.       Officer Edwards shot Mr. Glay when Mr.

Glay was falling or on the ground after Mr. Glay had just fallen.

There is no expert report indicating that normally people who

commit assaults have deadly weapons, and no evidence that Mr. Glay

was known to Officer Edwards to carry a weapon.          Defendants offer

no   evidence    of   the   bag’s   existence   beyond   Officer   Edwards’

statement.      On these facts, a reasonable jury could disbelieve


                                        15
that Officer Edwards feared for his life or conclude that fearing

for his life was not objectively reasonable.          Because Officer

Edwards was the only witness at the scene and the amount of

evidence provided to back up his account is meager at best, he is

not entitled to qualified immunity at this juncture.

       B.     Failure to Intervene

       Plaintiffs bring a claim for failure to intervene.    (ECF No.

30 ¶¶ 57-62).      This claim apparently refers to Officer McCann, who

separated from Officer Edwards prior to the shooting.5       (ECF No.

46, at 19).       An officer is liable for failure to intervene only

when he “(1) is confronted with a fellow officer’s illegal act,

(2) possesses the power to prevent it, and (3) chooses not to act.”

Randall v. Prince George’s Cty., 302 F.3d 188, 204 (4th Cir. 2002).

As Plaintiffs explain, “During the whole, ordeal Officer McCann

was nowhere to be found . . . . it is not clear when [Officer]

McCann finally came on the scene to render aide.”      (ECF No. 46, at

19).       Because Officer McCann was “nowhere to be found” when the

shooting occurred, he was not confronted with a fellow officer’s

illegal act, did not possess the power to prevent it, and did not

choose a course of inaction.         See Thomas v. Holly, 533 F.App’x

208, 221-22 (4th Cir. 2013) (granting judgment to officers on

failure to intervene claims when officers were not at the scene



       5
       In one of many pleading failures, Plaintiffs did not name
Officer McCann as a defendant.
                                       16
when the alleged constitutional violation occurred).            Accordingly,

Defendants’ motion for summary judgment on the failure to intervene

claim will be granted.

        C.     Timely Medical Care

        Plaintiffs    allege   that    Defendants   violated    Mr.   Glay’s

constitutional rights by failing to provide him with timely medical

care.        (ECF No. 30 ¶¶ 69-74).     “The Due Process Clause [of the

Fourteenth Amendment] . . . does require the responsible government

or governmental agency to provide medical care to persons . . .

who have been injured while being apprehended by the police.” City

of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983).                 The

government must provide adequate medical care and violates a

Plaintiffs’ rights when a failure to provide medical care amounts

to deliberate indifference to a serious medical need.            See Hill v.

Nicodemus, 979 F.2d 987, 991 (4th Cir. 1992).                  “In order to

establish a claim of deliberate indifference to medical need, the

need must be both apparent and serious, and the denial of attention

must be both deliberate and without” a legitimate reason.             Grayson

v. Peed, 195 F.3d 692, 695 (4th Cir. 1999).           After the shooting,

Officer Edwards provided chest compressions and medical personnel

came to the scene to provide treatment.             (ECF No. 46, at 24).

Plaintiffs provide no evidence that Defendants denied Mr. Glay

sufficient medical attention.         Accordingly, Defendants’ motion for




                                         17
summary judgment on the deliberate indifference to medical needs

claim will be granted.

      D.     Substantive Due Process

      Plaintiffs allege that Officer Edwards violated Mr. Glay’s

substantive due process rights.                (ECF No. 30 ¶¶ 63-68).            The

Supreme     Court,    however,   has    held    that    “all    claims   that    law

enforcement officers have used excessive force — deadly or not —

in the course of an arrest, investigatory stop, or other ‘seizure’

of a free citizen should be analyzed under the Fourth Amendment

and   its     ‘reasonableness’         standard,       rather    than    under    a

‘substantive due process’ approach.”               Connor, 490 U.S. at 395.

Because Mr. Glay was never arrested, his claims must be analyzed

under the Fourth Amendment and not the Fourteenth.                  Accordingly,

Defendants’ motion for summary judgment on Plaintiffs’ substantive

due process claim will be granted.

      E.     Claims against Prince George’s County

      Plaintiffs seek to hold the County liable under § 1983.                   (ECF

No. 30 ¶ 55).        To prevail on such a claim, Plaintiffs must “prove

the existence of an official policy or custom that is fairly

attributable to the municipality and that proximately caused the

deprivation of their rights.”           Semple v. City of Moundsville, 195

F.3d 708, 712 (4th Cir. 1999) (quoting Jordan by Jordan v. Jackson,

15 F.3d 333, 338 (4th Cir. 1994).                Here, Plaintiffs have only

provided vague allegations of a policy and have not given any


                                           18
support that such a policy exists.          Plaintiffs have also failed to

connect    any   such   policy   to   the    action   of   Officer   Edwards.

Accordingly, Defendants’ motion for summary judgment on the claims

against the County will be granted.

V.   Immunity from State Law Claims

     Defendants assert that the County is subject to governmental

immunity from the state law claims.         (ECF No. 44-1, at 18).    “Under

Maryland law, a county ‘is immune from liability for tortious

conduct committed while the entity was acting in a governmental

capacity.’”      Gray-Hopkins v. Prince George’s Cty., 309 F.3d 224,

234 (4th Cir. 2002) (quoting DiPino v. Davis, 354 Md. 18, 47

(1999)).    Investigating a crime is “quintessentially governmental

in nature.”      Hirpassa v. Prince George's Cty., Md., No. RWT 09-

cv-2631, 2010 WL 2730651, at *10 (D.Md. July 9, 2010) (quoting

Dipino, 354 Md. at 48)). Because Officer Edwards was investigating

a crime, the County was acting in a governmental capacity at the

time of the incident giving rise to these claims.              The County’s

immunity has not been legislatively waived in this context, and,

therefore, it is shielded from liability.             See Gray-Hopkins, 309

F.3d at 234 (finding a county immune from intentional tort claims

based on an officer’s action in shooting a suspect); Njang v.

Montgomery Cty., 279 F.App’x 209, 217 (4th Cir. 2008) (affirming

dismissal of negligence claims against county on the grounds of

governmental immunity); Hirpassa, 2010 WL 2730651, at *10 (holding


                                        19
that governmental immunity protected county from liability in a

wrongful   death   action).    Accordingly,   Defendants’   motion   for

summary judgment on Plaintiffs’ wrongful death and negligence

claims against the County is granted.

     Defendants also assert that Officer Edwards is subject to

public official immunity from tort claims under state law.           (ECF

No. 44-1, at 21).    An officer is immune from civil liability when

he is acting: (1) “in a discretionary capacity”; (2) “without

malice”; and (3) “within the scope of [his] employment[.]” Md.Code

Ann., Cts. & Jud. Proc. § 5–507(b)(1); see Livesay v. Baltimore

Cty., 384 Md. 1, 12 (2004) (finding that public official immunity

applied to county officers).     Here, investigating crimes is within

the scope of Officer Edwards’ employment, and pursuing a suspect

is a discretionary act.       See Balt. Police Dep’t v. Cherkes, 140

Md.App. 282, 329 (2001).        Thus, the question becomes whether

Officer Edwards acted with malice.

     Malice in the context of public official immunity means

“conduct characterized by evil or wrongful motive, intent to

injure, knowing and deliberate wrongdoing, ill-will, or fraud.”

Lee v. Cline, 384 Md. 245, 268 (2004) (quotation marks omitted).

A plaintiff cannot “rely on bare allegations that a particular act

raises an inference of malice.”     Hines v. French, 157 Md.App. 536,

563 (2004).   Instead, a plaintiff asserting malice “must point to

specific evidence that raises an inference that the defendant’s


                                     20
actions were improperly motivated in order to defeat the motion.”

Id. at 563 (quoting Thacker v. Hyattsville, 135 Md.App. 268, 307

(2000)).

       Plaintiffs have alleged that Officer Edwards shot Mr. Glay

when Mr. Glay was unarmed after Mr. Glay attempted to flee.           (ECF

No. 30 ¶ 6).   Plaintiffs have not provided any evidence to suggest

that the shooting was done out of malice.             Indeed, based on

Plaintiffs’ response, it appears that Officer Edwards performed

chest compressions after the shooting and called for medical

assistance which tends to negate allegations of malice.            (ECF No.

46, at 24).    Accordingly, Defendants’ motion for summary judgment

on    Plaintiffs’   wrongful   death   and   negligence   claims   against

Officer Edwards will be granted.6

VI.    Conclusion

       For the foregoing reasons, the motion for summary judgment

filed by Defendants will be granted in part and denied in part.           A

separate order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




       6
       Defendants do not challenge any other aspect of the suit,
including the capacity of Beatrice Koons to bring these claims.
                                       21
